IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                 RENDERED: FEBRUARY 18, 2021
                                                        NOT TO BE PUBLISHED


                Supreme Court of Kentucky
                                 2019-SC-0589-MR


FARAND SKINNER                                                             APPELLANT


              ON APPEAL FROM BRECKINRIDGE CIRCUIT COURT
V.             HONORABLE KENNETH HAROLD GOFF II, JUDGE
                           NO. 18-CR-00012


COMMONWEALTH OF KENTUCKY                                                    APPELLEE



                   MEMORANDUM OPINION OF THE COURT

                                     AFFIRMING

      A circuit court jury convicted Farand Skinner of the murder of Paul

Harrison. Following the jury’s recommendation, the trial court sentenced

Skinner to twenty-three years’ imprisonment. He now appeals the resulting

judgment as a matter of right.1

      Skinner claims several errors occurred during his trial: (1) that he should

have received immunity from prosecution for acting in self-defense; (2) he was

convicted on insufficient evidence; (3) prosecutorial misconduct deprived him of

a fair trial; and (4) the trial court improperly admitted evidence. For reasons

explained below, we find that no error occurred and affirm the judgment.




      1 Ky Const. § 110(2)(b) (“Appeals from a judgment of the Circuit Court imposing
a sentence of . . . imprisonment for twenty years or more shall be taken directly to the
Supreme Court.”).
                                      I. FACTS

      Farand Skinner, the victim, Paul Harrison, and the sole eyewitness,

Timothy Day, were roommates. They had been friends for years, and Skinner

allowed the other two men to stay at his home. According to Day, Skinner and

Harrison frequently argued, and Skinner made Harrison move out.

      Harrison’s moving out ignited an exchange of contentious text messages

between Harrison and Skinner about when Harrison could retrieve his

belongings from Skinner’s house. Harrison texted that he was “going to take

things to the extreme,” “get physical,” “knock his teeth down his throat” and

that Skinner was going to have to “end up killing him,” he was “ready to die,”

and “im bring aload of my shit out shoot me or do whatever but I’m going to get

my shit.”

      Day accompanied Harrison to Skinner’s house to help him move his

belongings. How the events unfolded upon their arrival is disputed. Skinner’s

residence was equipped with a home-surveillance camera, and footage from

that camera—despite low-quality video and no audio—shows Skinner emerging

from the house as Harrison and Day arrive, Harrison exiting the vehicle and

approaching Skinner, Skinner shooting Harrison once, and Harrison collapsing

briefly before retreating to the vehicle. Once Harrison was inside the vehicle,

Skinner shot at least twice into the vehicle, killing Harrison.

      Skinner’s defense at trial was self-defense. He claimed that Harrison got

out of the car, threatened to kill him, approached him aggressively with a knife,

and in a manner that made Skinner fear for his life.


                                         2
      Day did not testify that Harrison threatened to kill Skinner. He could

only testify that Harrison was angry and the two argued immediately upon

arrival. But in Day’s initial interview with police, he indicated that Harrison

may have threatened Skinner.

      After the shooting, Skinner reentered the house and called 911. He

identified himself, his address, and reported that he had shot Harrison. The

grand jury indicted Skinner for Harrison’s murder.

                                   II. ANALYSIS

   A. The trial court did not err in denying Skinner’s motion to dismiss
      the indictment under Kentucky Revised Statute (KRS) 503.085.

      Skinner argues the Commonwealth improperly prosecuted him because

he killed Harrison in self-defense; therefore, he was entitled to immunity from

prosecution under Kentucky Revised Statute (KRS) 503.085. Ordinarily, we do

not “revisit whether there was probable cause” in cases in which “a jury has

already convicted the defendant—and, thus, found [his actions were] unlawful

beyond a reasonable doubt” unless there are flaws in the conviction.2 But

considering the seriousness of the alleged errors and fact-intensive issues

raised by Skinner, we will review the trial court’s denial of his immunity

motion.3




      2  Ragland v. Commonwealth, 476 S.W.3d 236, 246 (Ky. 2015) (“In the present
case, Truss ‘has indeed shown his conviction to be flawed due to the . . . errors
discussed above.’ Therefore, we must ‘address the merits of his immunity claim,
which would preclude the prosecution from going forward on remand were this Court
to find error in the trial court's denial of immunity.”).
      3   Id.

                                        3
      A trial court must deny a motion to dismiss criminal charges based on

the accused’s claim of immunity if a substantial basis supports a finding of

probable cause to conclude that the force used by the accused was unlawful.4

And we will uphold the trial court’s decision to deny immunity so long as a

substantial basis supported its finding that probable cause existed that the

accused used unjustifiable force. A finding of probable cause requires that

there be reasonable grounds to support a belief of unjustified force, supported

by less than prima facie proof, but more than a mere suspicion.5

      Our precedent, Lemons v. Commonwealth, is instructive.6 In Lemons, we

upheld a trial court’s decision to deny immunity because a substantial basis

supported its conclusion of probable cause the defendant acted with

unreasonable force.7

      In Lemons, the trial court found probable cause to believe the defendant

did not act in self-defense because there were inconsistent versions of events

from eyewitness testimony and inaccuracies in the timeline of events.8 So we

held that the totality of the circumstances justified a reasonable belief that the

defendant injured the victim and supported the trial judge’s finding that there




      4   Rodgers v. Commonwealth, 285 S.W.3d 740, 754 (Ky. 2009).
      5   Id. at 715.
      6   437 S.W.3d 708 (Ky. 2014).
      7   Id. at 716.
      8   Id. at 715–716.


                                          4
was probable cause to believe that the defendant had acted with unjustifiable

force.9

      As in Lemons, we find the trial court in the present case did not err in

finding probable cause that Skinner’s use of deadly force was unjustified. The

trial court’s finding was supported by a substantial basis found in inconsistent

evidence and testimony. For example, while Skinner argues that Harrison

approached him aggressively with a knife, the sole eyewitness, Day, did not

recall seeing a knife and did not describe Harrison’s approach to the house as

exhibiting behavior that justified the use of deadly force against him.

Additionally, the video footage of the crime is inconclusive, at best, of the

manner Harrison approached Skinner. These two facts comprise much of the

evidence against Skinner.

      Skinner argues that the trial court erred because there are no differing

versions of events. Though Skinner’s testimony is similar to Day’s eyewitness

testimony in many respects, it differs in the aspect most critical to Skinner’s

claim of immunity, which is whether Harrison approached with a deadly

weapon and in a threatening manner making him fear for his life. This critical

variance in the testimony is a small detail that has a great effect on whether

Skinner acted justifiably. The trial court did not err in finding probable cause

existed to believe Skinner did not have adequate reason to use deadly force.




                                         5
Accordingly, the trial court properly denied Skinner’s motion to dismiss the

indictment based on immunity.

   B. The trial court properly denied Skinner’s motion for directed verdict
      of acquittal and his new trial motion because there was sufficient
      evidence to support the jury’s verdict.

      Skinner argues the trial court erred when it denied his motion for a

directed verdict of self-defense. We review a trial court’s denial of a directed

verdict motion de novo, and we will uphold the trial court’s decision unless it

was clearly unreasonable for a jury to find guilt.10 In ruling on a directed

verdict motion, a trial court draws all fair and reasonable inferences in favor of

the Commonwealth, assumes all its evidence to be true, reserves weight and

credibility determinations for the jury, and must deny the motion so long as

there is sufficient evidence to induce a reasonable juror to believe beyond a

reasonable doubt that the defendant is guilty.11

      A directed verdict motion for self-defense should only be granted in the

rarest of circumstances and requires there to be no contradicting evidence,

fact, or circumstance that the jury could reasonably conclude that some

element of self-defense was lacking.12 Clearly, the defendant has a high

burden before a directed verdict for self-defense will be granted. We review this

claim of error accordingly.




      10   Benham v. Commonwealth, 816 S.W.2d 186, 187 (Ky. 1991).
      11Id.

     12 West v. Commonwealth, 780 S.W.2d 600, 601 (Ky. 1989) (relying on

Townsend v. Commonwealth, 474 S.W.2d 352 (Ky. 1971).)

                                         6
      We find sufficient evidence for a reasonable jury to conclude that Skinner

was not acting in self-defense, and the trial court properly denied his motion.

At trial, the Commonwealth relied heavily on the surveillance video of the

incident taken from Skinner’s residence. Though blurry, the video showed the

victim approaching Skinner, Skinner shooting a gun, the victim collapsing, the

victim then retreating to his vehicle, and Skinner shooting twice more into the

vehicle. The video, however, is not clear enough to prove that the victim was

approaching Skinner in a manner that would lead him reasonably to believe he

was acting in fear of imminent bodily danger.

      Additionally, Skinner contends that the victim was approaching him not

only aggressively, but with a knife. But the quality of the video footage is too

poor to prove that claim. Overall, the lighting on the footage is dim, the images

are fuzzy, and the video only shows each person’s movements but not the

details of bodily features. If, as Skinner contends, the victim had a knife and

approached him in an aggressive manner, the video was not clear enough to

show it. A reasonable juror could find that the victim was not holding a knife,

was not approaching aggressively, and that Skinner was not acting in self-

defense.

      As previously mentioned, the testimony of the sole eyewitness, Day, does

not completely support Skinner’s defense. Day testified that the two men had

been arguing, fought regularly, but he did not know Harrison customarily to

carry a weapon. Importantly, he did not testify that Harrison approached

Skinner with a knife or with any weapon. Day’s testimony does support

                                        7
Skinner’s defense in some regards, but not enough to overcome the steep

burden of a directed verdict for self-defense. The evidence presented was

sufficient to allow a reasonable jury to consider whether Skinner’s use of

deadly force was unjustified. The trial court did not abuse its discretion in

denying Skinner’s motion for directed verdict.

   C. Prosecutorial misconduct did not deprive Skinner of a fair trial.

      Skinner agues misconduct by the Commonwealth resulted in a Brady13

violation that deprived Skinner of a fair trial. According to Skinner, the

Commonwealth deprived him of exculpatory evidence, the police disposed of

the exculpatory evidence, Detective Borders gave false testimony, and the

Commonwealth elicited false testimony. This Court reviews claims of

prosecutorial misconduct by focusing on the overall fairness of the trial and

will only reverse the conviction if it finds the misconduct to be so improper,

prejudicial, and egregious as to have undermined the overall fairness of trial.14

We find after reviewing all the circumstances that Skinner received a fair trial.

   1. The Commonwealth did not fail to disclose material evidence to the
      defense.

      Prosecutorial misconduct in the discovery process of a criminal trial can

result in a violation of the defendant’s due-process rights.15 A Brady violation

occurs when the Commonwealth suppresses evidence that is material either to

guilt or to punishment, irrespective of the good faith or bad faith of the


      13   Brady v. Maryland, 373 U.S. 83 (1963).
      14   Brewer v. Commonwealth, 206 S.W.3d 343 (Ky. 2006).
      15   Id.

                                           8
prosecution.16 A Brady violation also results when the government possesses

integral information the defense does not and deprives the defendant of a fair

trial.17 But, a Brady violation does not occur when the defense is aware of the

allegedly suppressed information.18

      Here, the Commonwealth did not improperly keep exculpatory evidence

from Skinner. Most of the alleged misconduct by the Commonwealth relates to

the existence of a utility knife found on Harrison’s body. This knife was not

found at the scene of the crime but was discovered later by the medical

examiner during the autopsy. Four days after the incident occurred,

Harrison’s personal effects were returned to his family, including the knife.

After the personal items were released, the Commonwealth turned over the

remaining evidence of the knife’s existence during discovery.

      Although the knife itself was missing, which is an issue that will be

discussed shortly, the defense had the autopsy report listing a utility knife as

an item found on Harrison’s body along with pictures of the knife’s sheath that

held it. The defense was aware the knife had been on Harrison’s person when

he died, what the knife’s sheath looked like, and that it had been given back to

the family. This information was properly disclosed to Skinner during the

discovery process. Skinner was able to cross-examine Detective Borders about

the knife and to raise doubt about the thoroughness of the Commonwealth’s



      16   Commonwealth v. Parrish, S.W.3d 694, 697 (Ky. 2015).
      17   Id. at 698.
      18   Id.

                                           9
investigation. As previously mentioned, Brady concerns those instances in

which the government possesses information that the defense does not have

and then fails to disclose that information.19 Here, because there was no

information withheld from the defense, no Brady violation occurred. Therefore,

if prosecutorial misconduct occurred in Skinner’s case, it was not a result of

the Commonwealth’s failure to disclose exculpatory evidence or information

regarding it.

   2. The trial court’s finding that the Commonwealth did not act in bad
      faith by failing to preserve potentially exculpatory evidence was
      supported by substantial evidence.

      Skinner argues his conviction must be reversed because the

Commonwealth’s failure to preserve evidence deprived him of a fair trial. We

review a trial court’s ruling on a failure to preserve evidence issue for clear

error and we will uphold the finding so long as it is supported by substantial

evidence.20 To prove a failure to preserve evidence, the defendant must show

the Commonwealth destroyed potentially useful evidence in bad faith.21

Deliberate conduct may result in a finding of bad faith, but mere negligence on




      19 Bowling v. Commonwealth, 80 S.W.3d 405, 410 (Ky. 2002) (“Rather, Brady
concerns those cases in which the government possesses information that the defense
does not and the government's failure to disclose the information deprives the
defendant of a fair trial.”).
      20 Garland, 458 S.W.3d 781, 786 (“Substantial evidence is evidence, when taken
alone or in light of all the evidence, which has sufficient probative value to induce
conviction in the mind of a reasonable person.”).
      21 Id. at 786–87 (“Garland fails, however, to satisfy the first and most crucial

prong of the McPherson test: bad faith on the part of the government.”).

                                           10
the part of the Commonwealth generally does not.22 If bad faith is shown, the

potential prejudice can be cured with a missing-evidence instruction.23

      Four days after the shooting, Detective Borders returned the victim’s

inventoried belongings to his family. This included the utility knife that

Skinner alleges the victim was holding as he approached and supports his

claim that he was acting in self-defense. Skinner argues this was misconduct

and constituted a violation of his due-process rights. The trial court found

there was no misconduct by the Commonwealth because Detective Borders did

not act in bad faith. The trial court gave a missing-evidence instruction

nevertheless.

      Sanborn v. Commonwealth24 draws the clearest picture of bad-faith

conduct in a failure to preserve evidence by the Commonwealth. In Sanborn,

we held that a defendant's due-process and discovery rights were violated when

the prosecutor deliberately erased witness-interview tapes to keep defense

counsel from obtaining the statements contained in them.25

      By contrast, in Garland v. Commonwealth,26 we upheld a trial court’s

finding that the Commonwealth had not acted in bad faith when two officers

destroyed fingernail clippings in accordance with KSP procedure. The




      22   Collins v. Commonwealth, 951 S.W.2d 569, 573 (Ky. 1997).
      23   Gonclaves v. Commonwealth, 404 S.W.3d 180, 197.
      24   754 S.W.2d 534, 539–40 (Ky. 1988).
      25   Id. at 539.
      26   458 S.W.3d 781 (Ky. 2015).

                                          11
exculpatory nature of the evidence was not discovered before trial, but after.27

That was substantial evidence that the officers were not acting in bad faith.28

      Similarly, in McPherson v. Commonwealth,29 we upheld a trial court’s

decision to find the Commonwealth did not act in bad faith when a detective

destroyed his preliminary notes once they had been incorporated into a draft of

his report. As in Garland, we found this to be more a matter of routine

housekeeping than the suppression of evidence.

      We find the trial court in the present case did not err in finding there was

no bad faith by the Commonwealth because there was a substantial basis for

finding that Detective Borders returned the knife to victim’s family out of

negligence, and not deliberate misconduct. Skinner offered no evidence that

Borders intentionally gave the knife to Harrison’s family to deprive Skinner of

its use in his defense but only speculates that the detective knew that the

utility knife was a deadly weapon that would provide credibility to his defense.

      Detective Borders testified that he did not check the victim’s belongings

before returning them to the family and that he personally did not think the

knife to be a deadly weapon, but rather an ordinary pocketknife. Also,

Borders’s testimony regarding the crime scene indicated that the knife was not

found immediately upon viewing the victim’s body but was found later by the

medical examiner, sheathed and in Harrison’s pocket. Additionally, the



      27   Id. at 786.
      28   Id.
      29   360 S.W.3d 207, 217 (Ky. 2012).

                                             12
Commonwealth contends that Detective Borders did not consider the knife

critical to Skinner’s defense because within the four days between the crime

and the release of the belongings, Skinner had not mentioned that the victim

brandished a knife but only that he was acting in self-defense because of the

way the victim approached him. This fact further supported the trial court’s

conclusion that Borders negligently disposed of the knife because he was

unaware of its potential as exculpatory evidence.

      Evidence of bad faith must go beyond mere speculation.30 We are

unwilling to say the trial court erred by concluding that the Commonwealth did

not intentionally deprive Skinner of potentially exculpatory evidence.

Returning personal effects to the family is a common police procedure. And, as

the trial court found it was negligent for Detective Borders to not check the

victim’s belongings before returning them. But we cannot say this approaches

the intentional conduct we found in Sanborn. The knife lends some support to

Skinner’s claim of self-defense, but the trial court did not clearly err by finding

that Detective Borders did not act in bad faith because substantial evidence

supported the conclusion it was a result of negligence.

      Importantly, the trial court gave the jury a missing-evidence instruction

despite not finding bad faith. The missing-evidence instruction allowed the

jury to infer the absent item would be favorable to the defendant’s case.31

While it is impossible to gauge the effect of exhibiting the knife would have had


      30   McPherson, 360 S.W.3d at 217–18.
      31   Swan v. Commonwealth, 384 S.W.3d 377, 391 (Ky. 2012).

                                         13
on the success of Skinner’s claim of self-defense, it cannot be said that he was

denied a fair trial because of its absence.

   3. Detective Borders did not give false testimony.

      Skinner’s third claim of prosecutorial misconduct arises from Detective

Borders’s testimony. Detective Borders testified at the preliminary hearing,

before the grand jury, and at trial. At the preliminary hearing, he testified that

the victim did not appear to be armed at the scene.32 Before the grand jury, he

testified that Skinner made two statements to police: (1) that he did not know

Harrison to carry a weapon and (2) that he did not believe the victim to be

armed at the time. Additionally, before the grand jury, Detective Borders

stated that the victim did not possess a weapon and Skinner would have never

seen a gun. Borders testified to the same facts at trial that he relayed to the

grand jury.

   a. Borders’s Grand Jury Testimony

      Skinner argues that Detective Borders’s grand jury testimony was false

because the medical examiner found the knife on Harrison’s body. Skinner’s

argument centers around the following statement made by Detective Borders to

the grand jury:

              Commonwealth: You didn’t find any weapon in the car of the victim
              or on the person of the victim or anything like that?

              Borders: He did not possess any weapon on him. In the vehicle, in
              the rear of the vehicle, there was an air rifle but that was not
              apparent. That had to be . . . we had to find that when we
              searched the vehicle.

      32 The defense does not take issue with Det. Borders’s preliminary hearing

testimony.

                                         14
      In analyzing claims of false testimony, the Court must analyze three

factors: (1) Was the testimony false?; (2) If the testimony was false, was it

material?; and (3) Did the prosecution know it was false?33 If the Court

answers these three questions in the affirmative, the conviction must be

reversed.34 In Commonwealth v. Baker, the Court of Appeals stated,

“Generally, a defendant must demonstrate a flagrant abuse of the grand jury

process that resulted in both actual prejudice and deprived the grand jury of

autonomous and unbiased judgment.”35

      We find Detective Borders’s grand jury testimony not falsified because

his testimony relayed what he thought at that time to be true. Borders did not

see a weapon on the victim at the crime scene. Additionally, in Skinner’s initial

statements to police he did not say that the victim approached him with a

knife. Instead, Skinner said he had to defend himself because of the way that

the victim approached him, the look in his eyes, and the way the victim raised

his hands. Additionally, when asked if he thought Harrison had anything in

his hands, he shook his head and said “I . . . I don’t know.”36 Borders testified

that the victim did not have a weapon on his person when they removed him

from the car.37 This is true testimony because Detective Borders himself did



      33   Commonwealth v. Baker, 11 S.W.3d 585, 590–91 (Ky. App. 2000).
      34   Id.
      35   Id. at 588.
      36   VR: 8/14/19 1:43:11; 2:19:54.
      37 Skinner does not contend that Harrison had an air rifle. The air rifle was
found at the scene during the search of the vehicle, not when the body was removed.
                                           15
not find a knife on the victim, even though a knife was later found during the

autopsy.

      While the testimony presented to the jury is arguably misleading, it

cannot be said to be false, and the Commonwealth is under no duty to present

exculpatory evidence to the grand jury. As we have held, if the

Commonwealth’s duty was to “present exculpatory as well as inculpatory

evidence” it “would alter the grand jury's historical role, transforming it from an

accusatory to an adjudicatory body.”38 Furthermore, a grand jury proceeding

requires only a finding that the evidence supports an indictment for the crimes

charged.39 If the grand jury had been told that a knife was found later in the

victim’s belongings, it is hard to say this would have changed their decision to

charge Skinner. The fact the grand jury did not hear that a knife was later

found on the victim was likely immaterial.

   b. Borders’s trial testimony was not false.

      As previously discussed, to establish prosecutorial misconduct the

defendant must show (1) the statement was false; (2) the statement was




Borders’s grand jury testimony relays this fact. At trial, when Borders was specifically
asked if any weapons were found on Harrison when they removed him from the
vehicle, he stated “Certainly no firearms and I don’t believe there were any weapons of
any type.”; VR 8/13/19 11:23:20.
      38Baker, 11 S.W.3d at 591 (quoting United States v. Williams, 504 U.S. 36, 51,
112 S.Ct. 1735, 1744, 118 L.Ed.2d 352 (1992)).
      39 Rice v. Commonwealth, 387 S.W.2d 4, 5 (Ky. 1965) (“The grand jury
proceeding is not a trial. Such a body does nothing more than accuse a person of the
offense he is alleged to have committed. The grand jury is merely required to find an
indictment where they have received what they believe to be sufficient competent
evidence to support it.”); Kentucky Rules of Criminal Procedure 5.10.

                                          16
material; and (3) the prosecution knew it was false.40 If there is a reasonable

likelihood that perjured testimony affected the judgment of the jury, then the

defendant’s due process rights have been violated and a new trial must be

ordered.41

      Detective Borders testified at trial that he did not find a knife on the

victim’s body. When asked if any weapons were found on Harrison’s body at

the scene of the crime, Borders stated: “There were certainly no firearms and I

don’t believe there were any weapons of any type.”42 The prosecution then

asked him to read the list of items returned to Harrison’s family that revealed

the knife listed as one of his personal effects found during the autopsy. This

fact was also disclosed during the medical examiner’s testimony as was a

photograph of the sheath containing the knife.

      The defense argues that Borders’s testimony about not finding a knife

was false because it was found during the autopsy. Additionally, the defense

argues that the Commonwealth elicited false testimony. As discussed

previously, Detective Borders’s testimony was not false because he himself did

not observe the knife at the scene. While the fact the knife was found during

the autopsy was never revealed to the grand jury, at trial, immediately after


      40  Commonwealth v. Spaulding, 991 S.W.2d 651, 654 (Ky. 1999) (quoting United
States v. Lochmondy, 890 F.2d 817, 822 (6th Cir. 1989)).
      41 Id. at 655–66 (“When [such] perjured testimony could ‘in any reasonable
likelihood have affected the judgment of the jury,’ the knowing use by the prosecutor
of perjured testimony results in a denial of due process under the Fourteenth
Amendment and a new trial is required.” (quoting Giglio v. United States, 405 U.S. 150,
153, (1972)).
      42   VR: 8/13/19 11:23:10.

                                          17
Detective Borders answered that he did not find the knife, the Commonwealth

drew Borders’s attention to the list of items contained in the medical

examiner’s report, which disclosed that the victim did have the knife in his

possession when he died. Additionally, the picture of the knife sheath was

shown during the medical examiner’s testimony. The defense was aware of the

knife, used the presence of the knife to aid its defense of self-defense, and no

false testimony was presented that compromised Skinner’s right to a fair trial.

   D. The surveillance video and 911 call recording were properly
      authenticated.

      We review preserved trial errors for abuse of discretion and will uphold

the trial court’s ruling unless unreasonable, arbitrary, or unsupported by

law.43 Under KRE 901, evidence is properly authenticated when the proponent

offers enough proof for a reasonable jury to conclude the item is what it is

proposed to be.44 The burden lies with the proponent and must provide prima

facie evidence of authentication.

      In Litton v. Commonwealth,45 we found surveillance photographs to be

properly authenticated when the store owner identified the photos as fair and

accurate representation of the location, explained how the cameras operated,

and testified that the store owner had removed the film, sent it to the installer,

and received the pictures from it.46



      43   Johnson v. Commonwealth, 134 S.W.3d 563, 566 (Ky. 2004).
      44   Kentucky Rule of Evidence 901.
      45   597 S.W.2d 616, 618–620 (Ky. 1980).
      46   Id. at 619–20.

                                            18
   1. The surveillance video was properly authenticated.

      As in Litton, we find the Commonwealth provided sufficient evidence to

authenticate the video as a recording of the alleged offense. Skinner argues

that the Commonwealth’s authentication was insufficient because the

mechanical workings of the camera were explained at trial. But Detective

Borders testified that he saw the cameras as he patrolled the scene, found the

control unit for the camera inside Skinner’s house, and made a copy of the

video from the control unit. This was sufficient to allow the jury to find the

video was what it was purported to be. So the trial court did not err in finding

the video properly authenticated.

      Additionally, Skinner does not contest the accuracy of the video footage.

In Litton the defendant also did not argue the photos were fake, and we stated,

“In the absence of a showing of irregularity in the production of a proffered

photograph, we need not set up ‘unrealistic roadblocks’” and “deprive the trier

of the facts of evidence not subject to the foibles of the imperfect memories and

the passions and prejudices of human witnesses.”47 Here, Skinner only

contests that Detective Borders did not testify to facts like the camera’s

recording capabilities and technical workings. While these are facts relevant to

authenticating the video, in this instance, these specific questions would have

only provided additional evidence of authentication and the credibility and

weight the jury should give to the video. Further, while Detective Borders’s



     47 Litton, 597 S.W.2d at 620 (quoting United States v. Hobbs, 403 F.2d 977,

978–79 (6th Cir. 1968)).

                                         19
testimony provided prima facie evidence of authentication, the jury also viewed

Skinner’s post-arrest interview in which he stated his surveillance camera had

a 30-day recording span and that it was accessible with a computer mouse and

remote. In sum, Detective Borders’s testimony provided the jury with enough

information reasonably to conclude the video was what it was purported to be.

   2. The recording of the 911 call was properly authenticated.

     Skinner argues the Commonwealth failed to provide prima facie evidence

of the authenticity of his 911 call following the altercation. We review

preserved trial court evidence rulings for abuse of discretion and will affirm the

ruling unless it is arbitrary, unreasonable, or unsupported by law.48 Like the

surveillance video, we find the recording of Skinner’s 911 call was properly

authenticated under KRE 901.

      The Commonwealth authenticated the call through the testimony of a

911 dispatcher. The dispatcher explained how 911 calls are maintained and

how they are kept in their regular course of business. She testified how the

calls were stored in the archives, how she retrieved the recording from the

archives, and how she identified the call based on the name, address, or the

computer-aided dispatch (CAD) report number. Further, she explained that

she found the call and made a copy of it to a CD after listening to it and verified

the CD was a copy of the call. This testimony authenticated the phone call, as




      48   Johnson, 134 S.W.3d at 566.

                                         20
it provides prima facie evidence that this is the call Skinner made to 911 the

night of the incident.

      Additionally, while Skinner does not argue the recording is false, it

should be noted that additional credibility and authentication were provided by

the statements contained in the phone call itself.49 The dispatcher asks the

caller to identify himself, to give his phone number and address. The caller

identifies himself as “Farand Owen Skinner III” and recites his phone number

and address. The jury would have been able to compare the voice on the

recording to Skinner’s voice in his interview tape and his voice at trial. This

provided additional assurance that the 911 recording offered at trial was the

phone call Skinner made to police following the incident.

                                     III. CONCLUSION

      For the reasons explained above, we affirm the judgment.

      All sitting. All concur.




      49 Kentucky Rule of Evidence 901(b)(5) "(“Voice identification.” Identification of a
voice, whether heard firsthand or through mechanical or electronic transmission or
recording, by opinion based upon hearing the voice at any time under circumstances
connecting it with the alleged speaker.).”

                                           21
COUNSEL FOR APPELLANT:

David Bradley Mour
Law Office of David B. Mour

Gregory Dean Simms
Murphy & Associates


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Jesse Leo Robbins
Assistant Attorney General




                               22